Case 1:19-cv-25117-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.:
  WILDER CALERO,

         Plaintiff,
  vs.

  BCC FOOD HALL LLC,

         Defendant.
                                               /

                                           COMPLAINT

         Plaintiff, WILDER CALERO, sues Defendant, BCC Food Hall LLC, and alleges:

         1.      Plaintiff, WILDER CALERO (“Plaintiff”), was an employee of Defendant, BCC

  Food Hall LLC.

         2.      Plaintiff is entitled to the rights, protections, and benefits provided under the

  WARN Act, 29 U.S.C. Section 2101 et. seq.

         3.      On or about June 20, 2019 and a thirty-day period which includes June 20, 2019

  (exact dates to be discovered), Defendant, Food Hall LLC, a Florida LLC, caused a mass layoff to

  occur at La Centrale (food hall) in or around the Brickell City Centre in Miami-Dade County.

         4.      Defendant was, and is, subject to the notice and back pay requirements of the

  federal WARN Act because Defendant is a business enterprise that employed 100 or more

  employees, excluding part-time employees, and/or, employed 100 or more employees who in the

  aggregate work at least 4,000 hours per week (exclusive of overtime), as defined in the WARN

  Act. 29 U.S.C. Section 2101(1)(A) & (B).

         5.      The WARN Act regulates the amount of notice an employer must provide to

  employees who will be terminated due to the employer’s closing of a plant or mass layoffs, as well

                                                   1
Case 1:19-cv-25117-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 2 of 3



  as the back pay and other associated benefits an affected employee is due based on a violation of

  the required notice period. Pursuant to the WARN Act, 29 U.S.C. Section 2101, and 20 C.F.R.

  Section 639.1 – 639.10 et seq, Defendant was required to provide at least sixty (60) days prior

  written notice of the termination, or notice as soon as practicable, to the affected employees,

  explaining why the sixty (60) days prior notice was not given.

          6.     Approximately 70-80 or more layoffs occurred within a 30-day period (including

  no less than 50 full-time layoffs that triggered the notice requirements of the WARN Act, as “full

  time” is defined for purposes of the WARN Act). More than 33% of the full-time workforce was

  laid off.

          7.     Upon information and belief, there were even more layoffs within a 90-day period

  that encompasses this 30-day period that may have been staggered in an attempt to avoid the notice

  requirements of the WARN Act.

          8.     Defendant willfully violated the federal WARN Act by failing to provide the

  required notice. Defendant failed to pay Plaintiff his/her wages, salary, commissions, bonuses,

  accrued holiday pay, and/or accrued vacation for 60 working days following his/her respective

  termination, and/or failed to make the pension and 401(k) contributions, and/or provide other

  employee benefits under ERISA, and/or pay his/her medical expenses for 60 calendar days from

  and after the dates of his/her termination.

          9.     None of the WARN Act exemptions apply to Defendant. Accordingly, Plaintiff

  must receive the notice and back pay required by the WARN Act, 29 U.S.C. Section 2102, 2104.

          10.    Plaintiff has been damaged by Defendant’s conduct constituting violations of the

  WARN Act and is entitled to damages for his/her back pay and associated benefits for each day of




                                                  2
Case 1:19-cv-25117-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 3 of 3



  the violation because Defendant has not acted in good faith nor with reasonable grounds to believe

  their act and omission was not a violation of the WARN Act.

           11.      Plaintiff seeks attorneys fees’ and costs pursuant to 29 U.S.C. Section 2104(a)(6);

  seeks attorneys’ fees and costs under all other applicable rules and laws; and seeks attorneys’ fees

  and costs under Plaintiff’s employment agreement.

           WHEREFORE, Plaintiff demands judgment against Defendant and prays for:

           1) Compensatory damages including without limitation an amount equal to at least the

                 amounts provided by the WARN Act, 29 U.S.C. Section 2104(a);

           2) Reasonable attorneys’ fees and costs

           3) Such other relief as the Court deems fair and equitable

                                         Demand for Jury Trial
           Plaintiff hereby requests trial by jury on all issues triable by jury pursuant to Fed. R. Civ.
  P. 38.
  Dated this 11th day of December, 2019

                                                  Respectfully submitted,

                                                  LAW OFFICES OF PAUL A. SACK, P.A.
                                                  1210 Washington Avenue, Suite 245
                                                  Miami Beach, Florida 33139
                                                  Telephone: 305-397-8077
                                                  Facsimile: 305-763-8057

                                          By:     /s/ PAUL A. SACK, ESQ.
                                                  FBN: 363103
                                                  Primary: paul@paulsacklaw.com
                                                  ps1619@bellsouth.net
                                                  R. BRANDON DEEGAN, ESQ.
                                                  FBN: 117368
                                                  Primary: deegan@paulsacklaw.com



                                                     3
